By Judge Robert G. O'Hara, JR.
On September 21,1997, Artis Scott, an 82-year-old Alzheimer’s sufferer, wandered from his home. An immediate, extensive search was unsuccessful. Ms. Scott, defendant, published and circulated a “missing” person “$5,000.00 Reward.” Three months later on December 20th, the plaintiff, Craig, discovered the remains of Mr. Scott while deer hunting and reported his finding to the Sheriff.
The above facts present two issues. Initially, what was the nature of Scott’s offer of reward? The offer of reward is best characterized as vague and general, without specific terms or conditions. Because of this vagueness, the offer of reward must be reasonably construed according to die offeror’s (Scott’s) intentions. Given the facts in this case, the most reasonable interpretation of the offer of reward is that it was for Mr. Scott’s safe return or information leading thereto. Craig did not comply with this condition. Secondly, and assuming that the information Craig supplied, the location of Scott’s remains, did comply with the offer of reward, was there consideration for this offer?
The consideration which supports die promise of a reward is not the benefit to the promisor but rather the trouble, or inconvenience, or detriment to die promisee by reason of the fact that on die faith of die promise, he has done some act.
77 C.J.S., Rewards, § 17.
*264The plaintiff, Craig, discovered Scott’s remains three months after his disappearance while he was deer hunting. Craig was not searching for Scott. Thus, his claim of reward falls for want of consideration.
In accordance with the foregoing, the Court has entered the order dismissing the plaintiffs Motion for Judgment.